Citation Nr: 1609666	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to special monthly compensation (SMC) based on the Veteran's wife's need for regular aid and attendance (A&A).

2. Entitlement to service connection for right shoulder impingement syndrome.

3. Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for coronary artery disease (CAD), claimed as secondary to service-connected PTSD.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to SMC based on the Veteran's wife's need for A&A, service connection for right shoulder impingement syndrome, hypertension, and coronary artery disease, and TDIU.

The issue of entitlement to a rating in excess of 50 percent for PTSD has been raised by the record in a June 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and coronary artery disease, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1. The Veteran's wife has disabilities which render her unable to adequately attend to the needs of daily living without the regular assistance of another person and leave her unable to protect herself from the hazards and dangers inherent in her daily environment.

2. The Veteran has been diagnosed with right shoulder impingement syndrome.

3. The Veteran did not sustain a disease, injury, or event related to his right shoulder in service, nor did he experience symptoms of right shoulder impingement during service.

4. The Veteran's current right shoulder impingement syndrome is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to SMC based on the need of the Veteran's wife for A&A have been met. 38 U.S.C.A. §§ 1115, 1502 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).

2. The criteria for service connection for right shoulder impingement syndrome have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide;      (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014);     38 C.F.R. § 3.159(b) (2015).

The issue of entitlement to SMC based on the need of the Veteran's wife for A&A has been considered with respect to the VA's duties to notify and assist. Given the favorable outcome with respect to this issue no prejudice to the Veteran could result from this decision as it relates to this claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the claim for service connection for right shoulder impingement syndrome, the RO notified the Veteran in a June 2011 letter of the evidence needed to substantiate the claim for entitlement to service connection for right shoulder impingement syndrome. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014);   38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, Social Security Administration records, and statements from the Veteran and his wife.

VA's duty to assist also requires that VA will provide a medical examination or obtain an opinion when such an examination or opinion is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015). 

In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

With respect to the claim of service connection for right shoulder impingement syndrome, the Veteran has not been afforded a VA medical examination. In this case, because the weight of the evidence demonstrates that there was no injury, event, or disease related to the right shoulder, or even symptoms related to a right shoulder condition, occurring in service, there is no duty to provide a VA medical examination. There is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for right shoulder impingement syndrome, because there is nothing in service to which any current disability could be related by competent opinion. See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant ... if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 375-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this issue to obtain an examination and/or an opinion as to the etiology of the Veteran's right shoulder impingement syndrome would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion of no probative value. In other words, any medical opinion that purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value. The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis. Referral of the issue of right shoulder impingement syndrome for an examination or to obtain a medical opinion would be a useless act. The duty to assist by providing a VA examination or opinion is not invoked regarding the claim of right shoulder impingement syndrome because there is no reasonable possibility that such assistance would aid in substantiating this claim. See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

SMC Based on the Veteran's Wife's Need for A&A - Laws and Regulations

Any veteran who is entitled to disability compensation at the rates provided in 38 U.S.C.A. § 1114, whose disability is rated not less than 30 percent disabling, and whose spouse is a patient in a nursing home, or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another person, is entitled to additional compensation.  38 U.S.C.A. § 1115.   The record shows that the Veteran has a disability rating of 50 percent and meets the initial requirements for this provision.

VA's governing laws and regulations direct that special monthly compensation at the aid and attendance rate is payable to a Veteran by reason of the Veteran's spouse being helpless or so nearly helpless that he or she requires the regular aid and attendance of another person. 38 U.S.C.A. §§ 1502(b); 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, the Veteran's spouse must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance. 38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

Determinations as to a factual need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as the inability to dress and undress, the inability to keep ordinarily clean and presentable, the inability to feed oneself through loss of coordination of the upper extremities or through extreme weakness, or the inability to attend to the wants of nature. It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid. A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment. Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance. 38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed. The fact that the Veteran's spouse has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

The particular personal functions which the Veteran's spouse is unable to perform should be considered in connection with her condition as a whole. The evidence need only establish that she is so helpless as to need regular aid and attendance, not constant need. Determinations that she is so helpless as to need regular aid and attendance will not be based solely upon an opinion that her condition requires her to be in bed. They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a). The Veteran's spouse must be unable to perform one of the enumerated personal functions, but her condition does not have to manifest in an inability to perform all the enumerated personal functions. Turco v. Brown, 9 Vet. App. 222, 224 (1996).

SMC Based on the Veteran's Wife's Need for A&A - Analysis

The Veteran contends that he is entitled to SMC benefits on behalf of his wife because she has debilitating conditions that require the aid and attendance of another person. Specifically, the Veteran and his wife report that she requires assistance with washing, dressing, and preparing meals, and that she has been advised to limit activities such as bending, lifting, and sitting for extended periods. They contend that as a result of these limitations, she requires the aid and attendance of another person on a daily basis.

The Veteran's wife has been diagnosed with degenerative osteoarthritis, neuropathy, osteoporosis, sickle cell anemia, knee problems, degenerative disc disease, bilateral carpal tunnel syndrome, hypertension, a heart murmur, fibromyalgia, anxiety, and major depressive disorder. She currently receives Social Security Disability benefits. 

An April 2009 private medical treatment record notes that the Veteran's wife has a history of hypertension, mood disorder, and arthritis. 

An April 2011 private medical treatment record lists the Veteran's wife's diagnoses as osteoarthritis with peripheral neuropathy, sickle cell trait with mild anemia, pelvic tilt, fibromyalgia, hypertension, and hyperlipidemia. The treating physician stated that she had numerous complaints of pain and is unable to walk. The physician noted that she apparently made a monthly trip to the hospital emergency room. She reported being unable to participate in recreational activities, walk two miles, or get into or out of cars without assistance. She also reported experiencing great difficulty with turning faucets on and off, bending down to pick up clothing off of the floor, and walking outdoors on flat ground. She reported experiencing some difficulty with buttons and shoelaces, getting into and out of bed, lifting a glass to her mouth, and washing and drying her entire body. She described achy pain, as well as shooting, burning, pins-and-needles type paint from her neck all the way down to her spine. The physician noted that the pain is weather-sensitive, and was not weight-bearing pain that could be relieved by rest.

In an August 2012 letter, her treating physician stated that the Veteran's wife has back pain, leg pain, and osteoarthritis with general impairment in her overall function. He also stated that she has panic attacks, and requires assistance getting out of bed, toileting, and bathing. He stated that she can rarely bathe herself. The physician stated that she could ambulate with the use of a cane and was not totally bedridden at that point.

In an August 2012 VA Form 9, the Veteran stated that his wife could not get in and out of bed, take a bath or shower, or get in and out of a car without assistance.  He reported that he was helping his wife to the bathroom when her knees buckled, and she fell and fractured her ribs. He stated that she was unable to go to church or family events, cook, clean, or do her hair. He reported that she is depressed and has panic attacks. He also stated that she has to wear Depends due to incontinence. The Veteran also shared new diagnoses that are not in his wife's medical treatment records in the claims file - gastric reflux, lumbar spine degenerative disc disease, and hiatal hernia. He stated that his wife's doctor has said she would benefit from home health services. The Veteran stated that she has not driven in over a year, and that her doctor directed her to not walk a block. He said she can hardly lift her legs to walk, but instead slides her feet along. The Veteran stated that she cannot navigate the three steps into their home. 

In a January 2016 letter requesting that the claim be advanced on the docket, the Veteran's wife stated that she suffers from osteoarthritis, neuropathy, knee problems, sickle cell trait, sciatica, fibromyalgia, hypertension, a heart murmur, carpal tunnel syndrome, major depressive disorder, anxiety, and degenerative disc disease. She said that her doctors have recommended bed rest, limiting activities such as aggressive physical bending and lifting, and avoiding sitting for too long. She stated that she has a chair walker and cane. She needs help with washing, dressing, and preparing meals.

As she is neither blind nor nearly blind and is not a patient in a nursing home, the facts must establish that the Veteran's wife is in need of aid and attendance in order to establish eligibility for SMC benefits. The preponderance of the evidence establishes that the Veteran's wife actually requires regular personal assistance due to her inability to dress and undress herself, bathe herself, prepare meals for herself, and incontinence. The evidence further shows physical and/or incapacity requiring the care or assistance on a regular basis to protect the Veteran's wife from dangers and hazards in her daily environment because she requires the assistance of others for daily tasks due to problems walking resulting from physical disability, social isolation and depression, and difficulty with prolonged walking. In consideration of the foregoing, the Board finds that the Veteran's wife has a factual need for the regular aid or attendance of another person; therefore, the criteria for special monthly pension benefits based on the need for regular aid and attendance of another person have been met.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

In this case, right shoulder impingement syndrome is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for Right Shoulder Impingement Syndrome - Analysis

The Veteran contends that he is entitled to service connection for his right shoulder impingement syndrome. He has made no specific argument as to how his right shoulder impingement syndrome is related to his service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that right shoulder impingement syndrome was not incurred in service. The Board finds that the Veteran first reported experiencing periodic shoulder pain in June 2006, and stated that the pain had a spontaneous onset about six months prior. He was diagnosed with right shoulder impingement syndrome in September 2008. The Board finds, however, that the Veteran did not sustain an injury or disease, which can be related to right shoulder impingement syndrome, in service. 

The Veteran has not alleged that he experienced any right shoulder disability symptoms while in service. His service treatment records are silent for complaints of, treatment for, or diagnosis of right shoulder impingement syndrome, as well as any complaints of symptoms of right shoulder impingement syndrome. The Veteran's service treatment records are notably absent for symptoms or complaints related to right shoulder impingement syndrome. See Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803 (7)). Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of notation in a record may be considered if it first shown that the record is complete and also that the fact would have been recorded had it occurred).  The August 1976 separation examination report identifies other orthopedic disabilities, but is silent for complaints about the Veteran's right shoulder. In an August 1976 Report of Medical History upon separation, the Veteran denied experiencing swollen or painful joints, arthritis, or having any bone or joint deformity. He also denied having a painful or "trick" shoulder. Such absence of complaints, findings, or treatment during service or at separation from service, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience right shoulder symptoms at any time during in service.

The earliest reference to a right shoulder disorder contained in the record is from private orthopedic evaluation and treatment records that indicate the Veteran complained of periodic right shoulder pain in April 2006, thirty years after discharge from service. A July 2008 treatment record indicates that the Veteran sustained a gradual injury to his right shoulder over a period of time while at work. These records indicate that the Veteran was then diagnosed with right shoulder impingement syndrome in September 2008. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection). While private treatment records note a diagnosis of, and treatment for, right shoulder impingement syndrome, such records do not relate the current diagnosis of right shoulder impingement syndrome to any injury, disease, or event in service. Because an in-service injury, disease, or event has not been shown by competent evidence, the Board does not reach the additional question of the relationship between the current diagnosis of right shoulder impingement syndrome and service. 

For these reasons, the Board finds that the weight of the evidence demonstrates that right shoulder impingement syndrome was not incurred in service. The preponderance of the evidence of record is against a finding of an in-service injury, event, or disease related to right shoulder impingement syndrome or even symptoms related to right shoulder impingement syndrome occurring in service; therefore, the claim of service connection for right shoulder impingement syndrome must be denied. As the preponderance of the evidence is against the claim for service connection for right shoulder impingement syndrome, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)


ORDER

Special monthly compensation based on the need of the Veteran's wife for regular aid and attendance of another person is granted.

Service connection for right shoulder impingement syndrome is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for hypertension and CAD, both claimed as secondary to service-connected PTSD, and entitlement to TDIU. See 38 C.F.R. § 19.9. VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran was afforded VA examinations in September 2011 to determine the nature and etiology of his hypertension and ischemic heart disease, to include CAD. The VA examiner opined that the Veteran's PTSD is not the reason for and unrelated to his ischemic heart disease and hypertension. He stated that the Veteran's ischemic heart disease is more likely related to the usual factors, which are high blood pressure, physical inactivity and the typical Western diet. This examination did not address whether the Veteran's PTSD aggravated his hypertension or ischemic heart disease, to include his CAD.

The Veteran was afforded a second VA examination in June 2012 to determine the nature and etiology of his hypertension and coronary artery disease. The examiner noted the Veteran's long history of hypertension and hyperlipidemia, as well as his long history of smoking, chronic alcohol use, and use of marijuana, cocaine, and hashish prior to the onset of his CAD. The VA examiner noted that patients with PTSD are known to have increased heart rate and blood pressure due to their PTSD symptoms, but opined that it cannot be generalized that PTSD causes hypertension. The examiner noted that PTSD is not a known cause or risk factor for CAD. The VA examiner concluded that there is insufficient data in the current body of knowledge to draw a causal relationship between PTSD and hypertension/ CAD. The examiner opined that it is much more likely that the Veteran's hypertension and CAD are related to lifestyle issues of alcohol abuse, smoking, previous heavy drug use, and a long history of hyperlipidemia, which are known to have causal relationships to ischemic heart disease and CAD. Therefore, the examiner opined that it is less likely than not that the Veteran's current HTN and CAD are related to his service-connected PTSD. While this opinion is sufficient as to whether there is a direct connection between PTSD and hypertension or CAD, there is no opinion as to whether the Veteran's current hypertension and CAD are aggravated by his PTSD.

In review of the September 2011 and June 2012 VA examinations and the opinions therein, the Board finds the VA examiners' opinions inadequate. Specifically, the VA examiners do not provide an opinion on whether the Veteran's current hypertension and CAD are aggravated by his service-connected PTSD. When VA undertakes to obtain a VA examination, it must ensure that the examination and opinion therein is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). Given the foregoing, the Board finds that the medical opinions contained in the September 2011 and June 2012 VA examinations are inadequate as to the issue of aggravation, and an addendum medical opinion on this issue is required.

In light of the Board's remand of the Veteran's claims of entitlement to service connection for hypertension and CAD, claimed as secondary to service-connected PTSD, the Board finds that the claim of entitlement to a TDIU must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177-78 (2009) (en banc).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all outstanding VA and private treatment records of the Veteran and associate them with the record. 

2. Refer the case to the VA examiner who conducted the June 2012 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's current hypertension and CAD, including as secondary to or aggravated by his service-connected PTSD. The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner is asked to offer the following opinion:

Is it as least as likely as not that the Veteran's current hypertension aggravated by his service-connected PTSD?

Is it as least as likely as not that the Veteran's current CAD aggravated by his service-connected PTSD?

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


